Case 4:20-cv-05640-YGR Document 808-3 Filed 08/20/21 Page 1 of 4




                  Exhibit B
                Case 4:20-cv-05640-YGR Document 808-3 Filed 08/20/21 Page 2 of 4




From:                Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent:                Thursday, June 3, 2021 7:35 PM
To:                  Ben Harrington; Lauren Moskowitz; Epic Mobile Apps; byrd@whafh.com; dejong@whafh.com;
                     rifkin@whafh.com; steve@hbsslaw.com; robl@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com
Cc:                  *** GDC EpicLitTeam; Dettmer, Ethan
Subject:             RE: App Store Antitrust -- Discovery Coordination



      External (elazarus@gibsondunn.com)
                                                                                                    Report This Email FAQ

Ben, Apple sees no reason or basis for Developer Plaintiffs to share their sealed class certification submission with Epic’s
counsel. We want to reiterate that Consumer and Developer Plaintiffs should not send any new materials to Epic’s
counsel as discovery and trial have already concluded in the Epic matter.
Regards,
Eli


Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: Ben Harrington <benh@hbsslaw.com>
Sent: Thursday, June 3, 2021 10:07 AM
To: Lazarus, Eli M. <ELazarus@gibsondunn.com>; LMoskowitz@cravath.com; epic‐mobileapps@cravath.com;
byrd@whafh.com; dejong@whafh.com; rifkin@whafh.com; steve@hbsslaw.com; robl@hbsslaw.com;
bens@hbsslaw.com; tedw@hbsslaw.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Dettmer, Ethan <EDettmer@gibsondunn.com>
Subject: RE: App Store Antitrust ‐‐ Discovery Coordination

[External Email]
Ethan & Eli: Can you please get back to us regarding the message below.

Thanks,

Ben


Ben Harrington | Hagens Berman Sobol Shapiro LLP | Direct: (510) 725-3034


From: Ben Harrington
Sent: Wednesday, June 2, 2021 10:50 AM
To: Lazarus, Eli M. <elazarus@gibsondunn.com>; lmoskowitz@cravath.com; epic‐mobileapps@cravath.com;

                                                             1
                 Case 4:20-cv-05640-YGR Document 808-3 Filed 08/20/21 Page 3 of 4

byrd@whafh.com; dejong@whafh.com; rifkin@whafh.com; Steve Berman <Steve@hbsslaw.com>; Rob Lopez
<robl@hbsslaw.com>; Ben Siegel <bens@hbsslaw.com>; Ted Wojcik <TedW@hbsslaw.com>
Cc: appleappstorediscovery@gibsondunn.com; edettmer@gibsondunn.com
Subject: RE: App Store Antitrust ‐‐ Discovery Coordination

Ethan & Eli: We may need to further discuss the implications of the attached letter, but in the meantime, please confirm
that Apple is not objecting to Developer Plaintiffs sharing their sealed class certification submissions with Epic. We do
not see a basis for objecting, given that Epic has access to the underlying materials, but wanted to be certain Apple is
not contending otherwise.

Thanks,

Ben



Ben Harrington | Hagens Berman Sobol Shapiro LLP | Direct: (510) 725-3034


From: Lazarus, Eli M. <elazarus@gibsondunn.com>
Sent: Monday, May 31, 2021 11:06 AM
To: lmoskowitz@cravath.com; epic‐mobileapps@cravath.com; byrd@whafh.com; dejong@whafh.com;
rifkin@whafh.com; Steve Berman <Steve@hbsslaw.com>; Rob Lopez <robl@hbsslaw.com>; Ben Harrington
<benh@hbsslaw.com>; Ben Siegel <bens@hbsslaw.com>; Ted Wojcik <TedW@hbsslaw.com>
Cc: appleappstorediscovery@gibsondunn.com; edettmer@gibsondunn.com
Subject: App Store Antitrust ‐‐ Discovery Coordination

Counsel, please see the attached correspondence.
Regards,
Eli


Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com




This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy.



PRIVILEGED & CONFIDENTIAL: This e-mail message (and any attachments) is for the exclusive use of the intended
recipient(s) and likely contains confidential and privileged information. It is the property of the law firm Hagens Berman Sobol
                                                                2
                Case 4:20-cv-05640-YGR Document 808-3 Filed 08/20/21 Page 4 of 4
Shapiro LLP. Do not disseminate this email, its content, or any attachments without approval of Hagens Berman. If you are not
the intended recipient, please do not read, distribute, or take any other action in reliance upon this message. If you have
received this email in error, please notify the sender immediately by return e-mail and promptly delete this message and its
attachments from your computer system. Be advised that no privileges are waived by the transmission of this message.


This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




                                                              3
